Non-Compliant Reply
	“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”  37 CFR 1.121(c).
	The reply to the previous office action failed to provide identifiers for claims 2-9, 11-13 and 15-17.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The article by Abrams was first cited by the examiner in the office action mailed December 10, 2021.
Claim Objections
Claim 1 is objected to because the last semicolon in claim 1 should be followed by “and”.  Claims 2-9, 11-13 and 15-17 are objected to because they omit the identifiers required by 37 CFR 1.121(c).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-17 are all within at least one of the four categories.
Independent claim 1 recites:
determining pressure data from individual pressure values from said urodynamic study that represents a pressure of liquid inside a bladder during a fill operation and storing said pressure data in said memory device; 
determining volume data from the urodynamic study that represents a volume of said liquid inside said bladder during the fill operation and storing said volume data in said memory device; 
using said processing device to correlate said pressure data with said volume data; 
determining vesicoelastic pressure data that represents pressure exhibited by vesicoelastic forces in said bladder by determining a maximum pressure value by comparing all pressure values stored, employing a linear regression to identify … a best fit line …, wherein the best fit line resides at bottom points of the pressure values stored; 
correlating said vesicoelastic pressure data with said volume data; and 
calculating with said processing device an amount of vesicoelastic work performed by said bladder by calculating an area under said best fit line when said vesicoelastic pressure data is correlated against said volume data; 
utilizing a visual representation of the amount of vesicolastic work to ascertain a point where detrusor actuation begins as an indicator of an abnormatlity of bladder function. 
Independent claim 10 recites:
correlate said pressure data with said volume data; 
determine vesicoelastic pressure data that represents pressure exhibited by vesicoelastic forces in said bladder, 
correlate said vesicoelastic pressure data with said volume data; and 
calculate an amount of vesicoelastic work performed by said bladder at different stages of the fill operation, wherein the amount of vesicoelastic work performed by said bladder is determined by calculating an area under said vesicoelastic pressure data when said vesicoelastic pressure data (is correlated against said volume data.
Independent claim 14 recites:
correlate said pressure data with said volume data; 
determine vesicoelastic pressure data that represents pressure exhibited by vesicoelastic forces in said bladder by employing a linear regression to identify and display a best fit line on the display device; 
correlate said vesicoelastic pressure data with said volume data and to identify the maximum pressure value; and 
calculate an amount of vesicoelastic work performed by said bladder based on said best fit line, 
wherein the amount of vesicoelastic work performed by said bladder is determined by calculating an area under said best fit line when said vesicoelastic pressure data is correlated against said volume data.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of determining, correlating, calculating and utilizing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-17 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, correlating, calculating and utilizing merely invoke a computer as a tool.
The data-gathering step (catheter and pump) and output step (display on a user interface) does not add a meaningful limitation to the method as it is insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, correlating, calculating and utilizing. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide an amount of work performed by the bladder. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining, correlating, calculating and utilizing. The claims do not apply the obtained work by the bladder to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: catheter (cl 14), pump (cl 14), user interface (cl 1), display device (cl 10, 14), processor and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; 
Applicant’s specification (para [0029]-[0030] and Fig. 3a) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. determining, correlating, calculating and utilizing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited in the previous office action.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
At p. 11 of the Reply, Applicant argues that the claims are directed to an improved method. Examiner respectfully disagrees. “[I]t is important to keep in mind that an improvement in the abstract idea itself ... is not an improvement in technology.” MPEP 2106.05(a) Il. The claims recite steps for an analysis of data -performed by a generic processor — that are collected from the sensor(s). The claims do not apply the abstract idea to a particular machine. Rather, the data is merely output in a post-solution step. Thus, the “improvement” lies solely within the processing steps performed by the processor (i.e. the abstract idea). “Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” Id.
	At p. 13 of the Reply, Applicant alleges that the entire claim was not analyzed. Examiner respectfully disagrees.  Examiner is required to identify the abstract idea in the claims. Examiner did so on p. 2 of the previous Office Action (“The above claim limitations constitute an abstract idea ….). Examiner further identified the elements in addition to the abstract idea (i.e., the additional elements) at p 4-5.  Examiner then considered the combination of elements and the claim limitations as a whole at p. 5 of the previous office action.
	At p. 13-14 of the Reply, Applicant argues that claim 1 does not recite a mental process because of the determining step and the step of employing a linear regression to identify and display a best fit line. Likewise, Applicant argues at p. 14-15 that claims 10 and 14 do not recite steps that can be performe din the mind. Examiner respectfully disagrees.  “Claims can recite a mental process even if they are claimed as being performed on a computer.” MPEP 2106.04(a)(2) III. C.  Claim 1 recites a processor that performs the step of “determining pressure data” and “determining volume data”.  For example, a clinician can obtain pressure values either via a display, spreadsheet or from human memory. There is nothing in the claims that requires instantaneous or simultaneous performance of the claimed steps (quite the opposite since data is stored in memory).  The claims merely require a generic processor that can perform steps that are practically performed in the human mind. Regarding “and display” in the newly added claim limitation, Applicant conflates the abstract idea with the additional elements. The standard for assessing the additional elements (i.e. display on a user interface) is whether the additional elements are well-understood, routine and generic to the industry. The data-output step (generating a display on a user interface) does not add a meaningful limitation to the system as it is insignificant extra-solution activity utilizing well-understood and routine equipment, as demonstrated by the non-patent literature of record in the application.  The claims recite an abstract idea performed by a processor and a post-solution step of displaying on a user interface. The Federal Circuit has held that combining additional elements for data-gathering and output with abstract ideas does not make a claim patent-eligible. Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016).
	In addition, Applicant should note that the previous office action identified the abstract idea as falling under the Mathematical Concepts and/or the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance. First Office Action, P. 2. Thus, even if the abstract idea is not a mental process, arguendo, the claims are part of the Mathematical Concepts group, as explained on p. 3 of the previous office action.
	At p. 14 of the Reply, Applicant argues that the claims integrate a practical application. Examiner respectfully disagrees.  The pending claims utilize a computer for determining, correlating, calculating and utilizing. The claims do not apply the obtained work by the bladder to a particular machine. Rather, the data is merely output in a post-solution step. The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to indicate an abnormality of bladder function.
Applicant’s arguments, filed April 11, 2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 are withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791